DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 24 JUN 2022 election without traverse of Invention I, claims 1-14, is acknowledged. The 24 JUN 2022 cancellation of claims 15-20 and addition of claims 21-26 has been noted and entered. In light of applicants’ preliminary amendment, the restriction requirement is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Domestic Benefit
The instant application claims priority from provisional application 63003011, filed 31 MAR 2020.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 29 SEP 2020, 17 MAR 2022, and 24 JUN 2022 were filed before the mailing of a first Office action on the merits. The submissions follow the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 13 recites, inter alia, “a third dielectric layer disposed over the second dielectric layer disposed over the second dielectric layer”. See lines 2-3. The recited portion renders claim 13 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 13. Moreover, the recitation is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the recited portion and elements appearing in claim 12 is not definite. For example, “a first dielectric layer”. Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitiutes infringement of the claim. Claim 13 has been interpreted in view of the specification without improperly importing limitations from the specification into the claims.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14, and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over INOUE et al. (US 2020/0027996; below, “INOUE”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, INOUE, in FIGS. 15-16 and related text, e.g., Abstract, paragraphs [0001]-[0187], FIGS. 1-14, 17-29, and claims 1-20, discloses a device, comprising:

    PNG
    media_image1.png
    804
    533
    media_image1.png
    Greyscale
	
a substrate (SB);
a first gate dielectric layer (HSO2) disposed over the substrate (SB), wherein the first gate dielectric layer (HSO2) has a first material composition; and
a second gate dielectric layer (TP1) disposed over the first gate dielectric layer (HSO2), wherein the second gate dielectric layer (TP1) has a second material composition;
wherein:
the first material composition is different from the second material composition; and
the first material composition and the second material composition each have greater dielectric constants than a dielectric constant of silicon oxide (e.g., [0128]-[0131]).
Thus, INOUE anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that INOUE’s device cannot constitute each and every claimed element, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the structure of INOUE because: 1. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, INOUE discloses the device of claim 1, wherein the second material composition has a greater dielectric constant than the first material composition (e.g., [0131]).
RE 3, INOUE discloses the device of claim 1, wherein the second material composition has fewer traps than the first material composition (e.g., [0070]).
RE 4, INOUE discloses the device of claim 1, wherein:
the first material composition comprises hafnium oxide; and
the second material composition comprises zirconium oxide, titanium oxide, or lanthanum oxide (e.g., [0131]).
RE 5, INOUE discloses the device of claim 1, wherein:
the first gate dielectric layer (HSO2 has a first thickness (5-9 nm);
the second gate dielectric layer (TP1) has a second thickness (2-5 nm); and
the first thickness (5-9 nm) is greater than the second thickness (2-5 nm).
RE 6, INOUE discloses the device of claim 5, wherein a ratio of the first thickness (5-9 nm) and the second thickness (2-5 nm) is in a range between about 1.3:1 and about 5.6:1.
RE 7, INOUE discloses the device of claim 6, wherein the ratio of the first thickness (5-9 nm) and the second thickness (2-5 nm) is in a range between about 2:1 and about 3.6:1.
RE 8, INOUE discloses the device of claim 1, further comprising:
a third gate dielectric layer (TP3) disposed over the second gate dielectric layer (TP1), wherein the third gate dielectric layer (TP3) has a third material composition that is different from the first material composition and the second material composition (e.g., [0131], [0133]).
RE 9, INOUE discloses the device of claim 8, wherein:
the first material composition comprises hafnium oxide;
the second material composition comprises zirconium oxide; and
the third material composition comprises lanthanum oxide or aluminum oxide (e.g., [0131], [0133]).
RE 10, INOUE discloses the device of claim 1, further comprising an interfacial layer (BT) disposed between the substrate (SB) and the first gate dielectric layer (HSO2) (e.g., FIG. 15).
RE 11, INOUE, in FIGS. 15-16 and related text, e.g., Abstract, paragraphs [0001]-[0187], FIGS. 1-14, 17-29, and claims 1-20, discloses a device, comprising:
a source region (MS) and a drain region (MD – e.g., [0111]) disposed in a substrate (SB);
a channel region (underneath MZ) disposed between the source region and the drain region; and
a gate structure disposed over the channel region, wherein the gate structure includes a gate dielectric component (MZ) and a metal-containing gate electrode component (MG);
wherein:
the gate dielectric component includes a plurality of different dielectric layers (e.g., HSO2, TP1) each having a greater dielectric constant than a dielectric constant of silicon oxide; and
the different dielectric layers have different dielectric constants from one another (e.g., [0128]-[0131]).
Thus, INOUE anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that INOUE’s device cannot constitute each and every claimed element, it would have been obvious …to modify the structure of INOUE because: 1. substituting known functional equivalents is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 12, INOUE discloses the device of claim 11, wherein:
the plurality of different dielectric layers includes a first dielectric layer (HSO2) disposed over the channel region and a second dielectric layer (TP1) disposed over the first dielectric layer (HSO2);
the first dielectric layer (HSO2 – 5-9 nm) is thicker than the second dielectric layer (TP1 – 2-5 nm); and
the second dielectric layer (TP1) has a greater dielectric constant than the first dielectric layer (HSO2) (e.g., [0131]).
RE 13, insofar as definite, INOUE discloses the device of claim 12, wherein:
the plurality of different dielectric layers further includes a third dielectric layer (e.g., TP3) disposed over the second dielectric layer (TP1) disposed over the second dielectric layer (TP1);
the first dielectric layer (HSO2) includes hafnium oxide;
the second dielectric layer (TP1) includes zirconium oxide; and
the third dielectric layer (TP3) includes lanthanum oxide or aluminum oxide ([0131], [0133]). 
RE 14, INOUE discloses the device of claim 11, wherein the different dielectric layers have different levels of traps within (e.g., [0070]).
RE 21, INOUE, in FIG. 15 and related text, e.g., Abstract, paragraphs [0001]-[0187], claims, discloses a device, comprising:
a substrate (SB);
an interfacial layer (BT) disposed over the substrate (SB);
a first gate dielectric layer (HSO2) disposed over the interfacial layer (BT), wherein the first gate dielectric layer (HSO2) has a first thickness (5-9 nm); and
a second gate dielectric layer (TP1) disposed over the first gate dielectric layer (HSO2), wherein the second gate dielectric layer (TP1) has a second thickness (2-5 nm) that is less than the first thickness (5-9 nm); and
a third gate dielectric layer (TP3) disposed over the second gate dielectric layer (TP1), wherein the first gate dielectric layer (HSO2), the second gate dielectric layer (TP1), and the third gate dielectric layer (TP3) have different material compositions from one another, and wherein at least some of the first (HSO1), second (TP1), and third (TP3) gate dielectric layers contain a high-k dielectric material (e.g., [0128]-[0140]).
Thus, INOUE anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that INOUE’s device cannot constitute each and every claimed element, it would have been obvious …to modify the structure of INOUE because: 1. substituting known functional equivalents is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 22, INOUE discloses the device of claim 21, wherein the second gate dielectric layer (TP1) has a greater dielectric constant than the first gate dielectric layer (HSO2) (e.g., [0131]).
RE 23, INOUE discloses the device of claim 21, wherein the second gate dielectric layer (TP1) has fewer traps than the first gate dielectric layer (HSO2) (e.g., [0044], [0056]).
RE 24, INOUE discloses the device of claim 21, wherein:
the first gate dielectric layer (HSO2) contains hafnium oxide; and
the second gate dielectric layer (TP1) contains zirconium oxide, titanium oxide, or lanthanum oxide (e.g., [0131]).
RE 25, INOUE discloses the device of claim 21, wherein the third gate dielectric layer (TP3) contains lanthanum oxide or aluminum oxide (e.g., [0131], [0133]).
RE 26, INOUE discloses the device of claim 21, wherein a ratio of the first thickness (5-9 nm) and the second thickness (2-5 nm) is in a range between about 2:1 and about 3.6:1.
Claims 1-14 and 21-26 are rejected.
Conclusion
The prior art made of record and not relied upon, Shen et al. (US 20140073126), is considered pertinent to applicants’ disclosure. Shen et al. does not teach, inter alia, a gate structure disposed over the channel region, wherein the gate structure includes a gate dielectric component and a metal-containing gate electrode component; wherein: the gate dielectric component includes a plurality of different dielectric layers each having a greater dielectric constant than a dielectric constant of silicon oxide; and the different dielectric layers have different dielectric constants from one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815